Appeal from an order of the Supreme Court at Special Term (Dier, J.), entered July 31, 1981 in Essex County, which granted defendant’s motion to dismiss the second cause of action set forth in the complaint. Plaintiff asserts two causes of action against defendant Town of Ticonderoga, charging it with liability for the activities of certain town employees. The second cause of action, which seeks to impute liability to the town for the claimed negligence of its Town Justice, was dismissed and plaintiff now appeals. We affirm. It has repeatedly been observed that a municipality is not accountable for the tortious acts of its judicial officers committed in the performance of their duties {Jones v Town of Johnstown, 41 AD2d 866; Koeppe v City of Hudson, 276 App Div 443, 446). As for the argument, advanced for the first time in plaintiff’s appellate brief, that the Town Justice is individually liable for his acts, we note that even if this contention possessed merit (which is doubtful in light of Bardascini v Reedy [51 AD2d 271]), there is no need to address it, for it was neither urged upon Special Term nor in the pleadings {Board of Trustees of Vil. of Lansing v Pyramid Cos., 51 AD2d 414, 416). Order affirmed, with costs. Kane, J. P., Main, Casey, Mikoll and Yesawich, Jr., JJ., concur.